       Case 2:20-cv-02522-SAC Document 16 Filed 12/14/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                        Plaintiff,

vs.                                             Case No. 20-2522-SAC

JAY ARMBRISTER, et al.,

                        Defendants.


                                 O R D E R

      On December 2, 2020, the court issued an order dismissing

this action for failure to state a claim.          Doc. No. 13.    This case

is now before the court upon plaintiff’s motion for injunctive

relief and temporary restraining order (Doc. No. 14), which was

filed on December 3, 2020, and a motion to alter and amend the

judgment (Doc. No. 15) which was filed on December 10, 2020.

      Plaintiff’s motion for injunctive relief, which we assume was

written prior to the court’s order dismissing this case, does not

address the dismissal order and the reasons the court gave for

dismissing this action.1 These reasons, which are discussed in Doc.

No. 12 and in the court’s orders at Doc. Nos. 98 and 116 in Case

No. 20-2363, demonstrate that plaintiff’s request for injunctive

relief does not warrant approval even if considered as a motion to

alter or amend judgment.


1 The motion challenges the Douglas County Jail’s policy against newspaper
donations.

                                      1
      Case 2:20-cv-02522-SAC Document 16 Filed 12/14/20 Page 2 of 4




     A motion to alter or amend under Fed.R.Civ.P. 59(e) may be

granted when “the court has misapprehended the facts, a party’s

position, or the controlling law.”     Nelson v. City of Albuquerque,

921 F.3d 925, 929 (10th Cir. 2019).      Grounds warranting Rule 59(e)

relief include: “(1) an intervening change in the controlling law,

(2) new evidence previously unavailable, and (3) the need to

correct clear error or prevent manifest injustice.”          Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).          Motions

to alter and amend are not meant for “revisit[ing] issues already

addressed or advance[ing] arguments that could have been raised in

prior briefing.”    Nelson, 921 F.3d at 929 (quoting Servants of

Paraclete, 204 F.3d at 1012).      “[O]nce the district court enters

judgment, the public gains a strong interest in protecting the

finality of judgments.”    Id. at 929.

     Plaintiff’s motion to alter or amend judgment (Doc. No. 15)

accuses the court of overlooking a claim that a jail officer

refused to accept outgoing legal mail.         The court does not see

such a claim in plaintiff’s amended complaint (Doc. No. 8).

Therefore, the motion to alter or amend should be denied.             See

Dean v. Bay City, 239 Fed.Appx. 107, 111 (6th Cir. 2007)(a party

may not use a motion under Fed.R.Civ.P. 59(e) to raise a new

claim).   The court also notes that plaintiff has litigated several

cases in this court in 2020.        Plaintiff does not allege facts

plausibly showing that interference with legal mail has resulted

                                   2
         Case 2:20-cv-02522-SAC Document 16 Filed 12/14/20 Page 3 of 4




in an actual injury by frustrating, impeding or hindering his

efforts to pursue a legal claim.          This is more grounds to deny the

motion to alter or amend.         See Wardell v. Duncan, 470 F.3d 954,

959 (10th Cir. 2006).

      Plaintiff’s motion also asserts that the court misapprehended

his claims regarding a fight between plaintiff and another inmate

named Turner.       Plaintiff alleges that a defendant jail officer

named Roberson wanted to watch a fight on television (although

this was prohibited by jail policy) and wanted to watch plaintiff

and Turner fight about watching the televised fight.            The amended

complaint also alleges that defendant Roberson made an effort to

break up the fight when plaintiff called for help.           Doc. No. 8, p.

4.   Plaintiff’s alleges negligence and carelessness in the amended

complaint and in his motion to alter or amend.         As the court stated

in Doc. No. 12, pp. 2-3, such allegations will not support a §

1983 claim.      Plaintiff does not allege facts plausibly showing

deliberate indifference to a serious risk to plaintiff’s well-

being.     Therefore, the court finds that plaintiff has failed to

show a clear error, the need to correct manifest injustice, or

other grounds justifying a modification of the order dismissing

this case.




                                      3
      Case 2:20-cv-02522-SAC Document 16 Filed 12/14/20 Page 4 of 4




     For   the   above-stated    reasons,    plaintiff’s     motion   for

injunctive relief (Doc. No. 14) and plaintiff’s motion to alter or

amend judgment (Doc. No. 15) shall be denied.

     IT IS SO ORDERED.

     Dated this 14th day of December 2020, at Topeka, Kansas.



                         s/Sam A. Crow_____________
                         U.S. District Senior Judge




                                   4
